DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered.
Previous claim rejection made under 35 U.S.C. 103 over Yerby et al. (US 20060147406 A1) in view of Pflederer et al. (US 6642198 B2) and Tamareselvy et al. (US 20130101543 A1) and as evidenced by Structure 2001 database (InforChems, 2004) is modified in view of further consideration.  New rejections are further made in view of further search and consideration. 
Previous claim rejection made under 35 U.S.C. 103 over Patel et al. (US 20120046210 A1) in view of Surfactants in Cosmetics (“Surfactant interactions that counter skin irritation”; surfactant science series, 1997, vol 68, 2nd edition by Rieger et al.) is maintained for reasons of record. 
A new obviousness-type double patenting rejection is made in view of the claims of copending application no. 16/096918. 

 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 30, 32-34, 36-39 and 41- 43 are rejected under 35 U.S.C. 103  as being unpatentable over Yerby et al. (US 20060147406 A1, published on July 6, 2006, cited in IDS) (“Yerby” hereunder) in view of Pflederer et al. (US 6642198 B2, published on November 4, 2003) (Pflederer” hereunder) and Tamareselvy et al. (US 20130101543 A1  June 30, 2015) (“Tamareselvy” hereunder) and as evidenced by Structure 2001 database (InforChems, 2004).
Yerby discloses a viscous post-foaming shaving gel comprising water, sodium lauryl sulfate (28wt% active) 7 wt %, oleamine oxide 2 wt %, and HASE polymer 5 wt% based on the total weight of the final product for application.  See Example 1.   Since the HASE polymer (Structure 2001, acrylate/steareth-20 itaconate copolymer) has 28-30 % solid content provided in an aqueous emulsion, the amount of the polymer is about 1.5 % of the total weight of the composition.  See Structure 2001 database, Properties.  
Yerby fails to teach the HASE polymer as defined in claim 27. 
Pflederer teaches acrylic copolymer that dissolves or swells in an aqueous solution that possesses a neutral or alkaline pH for cosmetics; such copolymers include 
It is well settled in patent law that substituting art-recognized functional equivalents for known purposes is prima facie obvious.  See MPEP 2144.06, II.  Pflederer establishes that the HASE polymers of Yerby and the present invention are functional equivalents well recognized in personal care formulation art.  Thus substituting one alkali-swellable acrylic polymer for another would have been prima facie obvious.  
Since the composition meets all the structural limitations of the present claim 27, the capacity of the prior art composition to suspend water insoluble or partially soluble substance is viewed obviously present unless shown otherwise. 
Oleamine oxide in Yerby example 1 is met by Claims 27 and 38. 
Regarding claim 33, the anionic surfactant is present at the concentration of 1.96 wt % by the total weight of the composition.  The reference further teaches that anionic surfactants such as sodium lauryl sulfate is preferably used from 5-20 %.  See [0026].  
Regarding claim 41, the composition is combined with isopentane in an aerosol system. 
Regarding claim 43, additives such as fragrance, pH adjusting agent (triethanolamine) are also used in the formulation.  

Claim 36 is rejected under 35 U.S.C. 103  as being unpatentable over Yerby, Pflederer and Structure 2001 as applied to claims 27, 30, 32-34, 36-39 and 41- 43 as above, and further in view of  Tamareselvy et al. (US 20130101543 A1  June 30, 2015). 
 Yerby fails to teach the amine oxides as defined in claim 36. 
Tamareselvy teaches that oleamine oxide and the amine oxides of present claims such as lauramine oxide, myristamine oxide, etc protonate at low pH and useful in making personal care products.  See [0105].  In this case, Tamareselvy establishes that oleamine oxide and the amine oxides of the present claims such as lauramine oxide or myristamine oxide are functional equivalents well recognized in personal care formulation art.  It follows that substituting one amine oxide for another before the time of filing of the present application would have been prima facie obvious. 

Claim 40 is rejected under 35 U.S.C. 103  as being unpatentable over Yerby, Pflederer and Structure 2001 as applied to claims 27, 30, 32-34, 36-39 and 41- 43 as above, and further in view of  Gates et al. (US 20080233061 A1, published on September 25, 2008, cited in IDS) (“Gates” hereunder). 
Yerby fails to specifically disclose electrolytes. 
	Gates teach a structured surfactant system comprising an amount of electrolytes to provide a structured surfactant composition in liquid crystal form having an opaque visual appearance and a yield strength of greater than 0 Pascals.  See [0062-0065].  The reference teaches that such ordered liquid crystal phase provides rheology which is sufficient to immobilize any suspended particles when the system is at rest and allows the system to be pumped like a normal liquid.  See [0025-0026].  
	It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Yerby and incorporate to the composition the electrolytes as motivated by Gates.  The skilled artisan would have been motivated to do so, as the latter teaches that electrolytes induces formation of lamellar liquid crystal surfactant phase which allows the composition to be pumped like liquid.  Since both references teach using anionic surfactants and amphoteric surfactants as defined including amine oxides, the skilled artisan would have had a reasonable expectation of successfully producing a stable surfactant system with the targeted rheology properties.  


Claims 27, 30, 32-34, 36-40, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 20120046210 A1, published February 23, 2012, cited in IDS) (“Patel” hereunder) in view of Surfactants in Cosmetics (“Surfactant interactions that counter skin irritation”; surfactant science series, 1997, vol 68, 2nd edition by Rieger et al., cited in IDS) (“Rieger” hereunder). 
Patel teaches surfactant mixtures for personal cleansing compositions; the mixture contains an anionic surfactant 2 or 3 wt % (sodium lauryl ether sulfate); an amphoteric surfactant 2 or 3 wt % (cocoamidopropyl betaine); and a hydrophobically modified alkali-swellable acrylic emulsion (HASE) polymer at 0.8 wt % or 1.5 wt % (associative acrylate/steareth 20-methacrylate crosspolymer).   Tables 1-2, Example 1-5; instant claims 27 b) & d), 30, 32-34.  Water is used at a concentration of at least 60 wt % to make an aqueous composition.  See [0073]; instant claim 27 a).  The reference teaches that the structure of such polymer “allows for sufficient build of low shear viscosity which enables good suspension.”  See [0091].  
Although Patel fails to teach amine oxide, which is an amphoteric surfactant, the reference teaches that amphoteric surfactants are used at a concentration ranging from 1 to 5 %.  
Rieger teaches, “addition of a mild surfactant to an irritating one often results in lower reactivity than is elicited by the irritating surfactant alone.’  Table 3 shows that lauryl dimethyl amine oxide and a betaine reduce as amphoterics reduced irritation/swelling of isolated stratum corneum, which is caused by sodium laureth sulphate.  The amphoteric: SLS surfactants are added at 1:1 ratio.  See instant claims 35-39. 
Rieger establish that betaines and amine oxides such as lauryl dimethylamine oxide are art-recognized functional equivalents that are known to reduce irritation caused by sodium lauryl ether sulfate.  Combining or substituting art-recognized functional equivalents used for the same purposes is prima facie obvious.  See MPEP 2144.06.  In this case, modifying the Patel teaching by combining the betaine and lauryl dimethyl amine oxide or substituting one for the other to make a composition which reduces skin irritation caused by the anionic surfactant is prima facie obvious.  See instant claims 27, 
Regarding claim 33, Patel teaches using 1-5 wt % of amphoteric surfactant and 1-5 wt % of alkyl sulfate, which meets the lower bound of the claimed range.  
Regarding claim 40, Example 5 contains fatty acids, which meets the electrolytes limitation of the claim. 
Regarding claim 42, Patel suggests that the pH of the compositions range from 6.8-7.2.  See Table 2; [0015].
Regarding claim 43, Patel Example 5 contains additives such as glycerol, petroleum jelly, preservative, fragrance, etc.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27, 30, 32-34 and 36-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-32, 34-44 of copending Application No. 16/096918 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to personal cleansing compositions comprising a) water; b) one or more anionic surfactants in overlapping amounts; c) one or more amine oxide surfactants in overlapping amounts; and d) a HASE polymer in an amount of about 0.5 to about 3 % by weight (as polymer solids) of the total composition; since the composition as disclosed in the reference claims have the same components in overlapping concentration ranges, it is viewed that the composition is capable of suspending water insoluble or partially water soluble substances in the form of liquid droplets as required in present claim 26.  The specific HASE polymers, anionic surfactants and the amine oxides are disclosed in the reference claim 28, 30 and 34.  The limitations of the dependent claims of the present application are disclosed in claims 29, 31 and 32-41.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments  
Applicant's arguments filed on July 26, 2021 have been fully considered but they are not persuasive. 
Yerby in view of Pflederer and Tamareselvy and as evidenced by Structure 2001
Applicant argues that lauramine oxide or myristamine oxide are outside the scope of the amines defined in the present claims.  However, present claims 36 and 37 recite lauryl dimethyl amine oxide and myristyl dimethyl amine oxide, which are lauramine oxide and myristamine oxide, respectively.  See PubChem. Applicant has also used lauramine oxide and myristamine oxide in Examples shown in the specification, Tables 1 and 2.  
Patel in view Rieger
Applicant's argues that the combination of surfactants as defined in the present claims produce an unexpected result of increased pH.  As indicated in the previous Office action, no statistical and practical significance is seen in application’s allegation of unexpected results, as the present claims are open to include neutralizers.  

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617